Order entered May 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00713-CV

                         SWABACK PARTNERS, PLLC, Appellant

                                               V.

                      ICI CONSTRUCTION, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05103-A

                                           ORDER
       The Court has before it appellant’s May 29, 2013 motion to stay trial court proceedings.

The Court requests that appellees file any responses to the motion by noon on June 5, 2013.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE